DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1-11 & 13-19 are  allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, Oohira et al(US Pub no. 2007/0290682 A1) in view of Francois et al  (JP 201600598A) in view of Yin et al(US Patent 7,772,673 A1),either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: at least one second semiconductor contact region of a second conductivity type that extends in the box region from the top side of the semiconductor region into the semiconductor region, each second semiconductor contact region extending at least partially along the trench and is spaced from the first semiconductor contact regions; and a second metallic connection contact layer arranged on each second semiconductor contact region wherein at least regions of the semiconductor region that extend between the first semiconductor contact regions or an entirety of the semiconductor region are free of threshold voltage implantation.
Claim 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, Oohira et al(US Pub no. 2007/0290682 A1) in view of Francois et al  (JP 201600598A) in view of Yin et al (US Patent 7,772,673 A1),either singularly or in combination, does not disclose or suggest the combination of limitations of claim 20 including: at least one second semiconductor contact region of a second conductivity type, each second semiconductor contact region extending at least partially along the trench and is spaced from the first semiconductor contact regions; and a second metallic connection contact layer arranged on each second
semiconductor contact region, wherein at least regions of the semiconductor region that extend between the first semiconductor contact regions or an entirety of the semiconductor region are free of threshold voltage implantation.
Claim 21 are  allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, Oohira et al(US Pub no. 2007/0290682 A1) in view of Francois et al (JP 201600598A) in view of Yin et al(US Patent 7,772,673 A1),either singularly or in combination, does not disclose or suggest the combination of limitations of claim 21 including: at least one second semiconductor contact region of a second conductivity type, each second semiconductor contact region extending at least partially along each of the plurality of trenches and is spaced from the first semiconductor contact regions; and a second metallic connection contact layer arranged on each second semiconductor contact region, wherein at least regions of the semiconductor region that extend between the first semiconductor contact regions or an entirety of the semiconductor region are free of threshold voltage implantation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813